Citation Nr: 0920188	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  98-17 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty in the United States Marine Corps 
from July 1989 to October 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In March 2000, the Board remanded 
the Veteran's case to the RO for further development and, in 
September 2001, jurisdiction of his case was transferred to 
the VA RO and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania.  In August 2004, the Board remanded the 
Veteran's claim to the ROIC via the Appeals Management Center 
(AMC) in Washington, D.C.

In the Introduction to its August 2004 remand, the Board 
noted the Veteran's request for a hearing, that could not be 
conducted while he was incarcerated, and that in June 1999 he 
agreed to forego the hearing in his case.

Also in August 2004, the Board noted that in a November 1998 
statement, the Veteran raised a new issue of entitlement to 
service connection for a psychiatric disability other than 
PTSD and referred that matter to the ROIC for appropriate 
action.  There is no indication that any development was 
taken on this new claim and the matter is again referred to 
the ROIC for appropriate consideration and adjudication.

The appeal is REMANDED to the ROIC via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, in August 2004, the Board remanded the 
Veteran's case, in large measure, to develop his alleged 
stressful events in service.  He contends that he was 
verbally abused in basic training.  He also contends that, in 
1990, he either killed or severely injured an airman named 
T.B. in a fight.  The Veteran further alleges that, while in 
Somalia, he was exposed to potential danger while 
accompanying U.S. Army convoys; that he was 50 yards from his 
base when a firefight broke out; that he awoke one morning to 
witness U.S. attack helicopters providing fire support to 
soldiers in a nearby city; and that he killed a Somali 
citizen in order to retrieve a firearm for a U.S. Army 
sergeant.

Service personnel records on file for T.B. show that he was 
punished for drunk and disorderly conduct on October 12, 
1990; the records do not mention any altercation with the 
Veteran.  The Veteran's service treatment records show that 
he presented on October 15, 1990, for X-ray studies of both 
hands and his right wrist, at which time a radiologist noted 
that the Veteran "used hands to pound someone's face earlier 
tonight."

The Veteran's service personnel records reflect that he 
served in Somalia from December 1992 to March 1993 as a 
wireman and participated in Operation Restore Hope.  In June 
2003, the ROIC contacted the U.S. Marine Corps Historical 
Center (MCHC) and provided that agency with the Veteran's 
statements as to certain experiences in Somalia.  The MCHC 
was not provided with the Veteran's statements concerning his 
experiences in basic training, the firefight incident in 
Somalia, or the attack helicopter incident in Somalia.  In 
its response to the June 2003 request, the MCHC provided, 
without any enclosure letter, the Command Chronologies for 
the Veteran's unit covering the period from January 1992 to 
December 1993.

In its August 2004 remand, the Board noted that the June 2003 
request by the ROIC did not encompass all of the Veteran's 
claimed stressor incidents and that further attempts to 
verify his claimed stressors through the MCHC were warranted.  
The Board also directed that the ROIC should contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(previously U.S. Army Armed Services Center for Unit Records 
Research (CURR)) in order to attempt verification of some of 
the claimed stressor incidents occurring in Somalia.  The 
Board pointed out that the Veteran contends he was 
accompanying U.S. Army personnel when he was exposed to 
dangerous situations in Somali cities, and that he was 
accompanying an Army Sergeant when he killed a Somali 
national.  The Board noted that these two stressor incidents, 
if they did occur, would as likely have been recorded in 
records maintained by the Army as in records maintained by 
the Marine Corps.

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the ROIC/AMC has not complied with the 
directive from the Board's August 2004 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board notes that some development was completed.  This 
includes contacting the MCHC in May 2005 to verify the 
Veteran's alleged stressful events.  The MCHC responded by 
providing duplicate copies of command chronologies, but did 
not directly respond to the ROIC/AMC's May 2005 letter.  The 
command chronologies, including for February 5-24, 1993, 
indicate that the 9th Communication Battalion embarked over 
1,800,000 pounds of equipment and 163 personnel for initial 
redeployment from Operation Restore Hope.  It was also noted 
that Rear party personnel and equipment remaining in Somalia 
returned to the United States on April 30, 1993.

In a December 2007 letter to the MCHC, the AMC again 
requested that it verify the Veteran's alleged stressful 
events in Somalia.  The AMC noted its review of the command 
chronology for February 1993, cited above, and that the 
Veteran's personnel record indicated that he returned from 
Somalia on March 17, 1993, "verifying that he was part of 
the rear party."  In an October 2008 response to the AMC, 
the MCHC said that "due to operational security concerns" 
it could not provide the requested information, and advised 
the AMC to contact the Veteran's unit directly.  In a 
November 2008 letter to the Commanding Officer of the 9th 
Communications Unit, the AMC requested verification of the 
Veteran's alleged stressful events in Somalia.  
Unfortunately, there was no response to this request.  The 
Board believes that, in the interest of due process, another 
request must be made to the 9th Communications Unit to verify 
the Veteran's alleged stressful events or it must explain in 
writing why it is unable to comply with the Board's remand 
directive.  

However, other action specifically requested by the Board in 
August 2004 has yet to be completed.  See Stegall v. West, 
supra.  As noted, the Board directed that the ROIC should 
also contact the JSRRC, provide it with a copy of any 
information obtained from the MCHC, and request that it 
provide any additional information that could corroborate the 
Veteran's alleged stressful events.  According to September 
2005 and October 2006 electronic transmissions between AMC 
personnel, "[t]he system will not allow [a] JSSR request and 
virtual VA cannot be initiated because the Veteran was in 
Somalia" during his claimed incidents.  Thus, it appears 
that a request to the JSSRC was not made by AMC/ROIC 
personnel as directed by the Board.  A request must be made 
to the JSSRC to verify the Veteran's alleged stressful events 
or it must explain why it is unable to comply with the 
Board's remand directive.  If an electronic request cannot be 
initiated, a written request should be made to the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.	The ROIC/AMC should obtain all medical 
records regarding the Veteran's 
treatment while incarcerated for the 
period from December 2002 to the 
present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

2.	The ROIC/AMC should contact the 
Commanding Officer, 9th Communications 
Battalion, Box 555351, Camp Pendleton, 
CA 92055-5351 in writing and, again, 
request that it verify the Veteran's 
alleged stressful events in service 
including: 

a.	that he was part of the rear party 
personnel remaining in Somali and 
returning to Camp Pendleton on 
March 17, 1993 and that, during 
this time, he claims that he was 
tasked with additional assigned 
duty to accompany an Army sergeant 
to provide security and during the 
detail he was ordered to shoot a 
young man who stole the sergeant's 
rifle; 

b.	that he was assigned to provide 
security for convoys through 
various sections of Somalia that 
were "thick with impending 
danger;" and 

c.	that a firefight broke out at his 
base, 50 yards from his position 
and he indicated that U.S. attack 
helicopters provided support fire 
to soldiers in a nearby city.  

d.	It should be noted that the 
Veteran's service personnel record 
indicates that he returned from 
Somalia on March 17, 1993, 
verifying that he was part of rear 
party personnel who remained in 
Somalia until April 1993.  The 
Unit Command should be requested 
to provide any reports or other 
record from that rear party that 
may verify that the Veteran was 
assigned to provide security to an 
Army unit.  If he was assigned to 
an Army unit, information 
regarding that unit should be 
provided.  Any records or reports 
regarding a firefight on base 
where the Veteran was stationed 
should also be provided.  If the 
Unit Command cannot provide this 
information, it must provide a 
written explanation as to why it 
is unable to comply with the 
remand directive.  

3.	The ROIC/AMC should contact the JSSRC, 
either electronically or in writing, 
and request that it verify the 
Veteran's alleged stressful events 
during Operation Restore Hope in 
Somalia.  A copy of the Veteran's 
service personnel records should be 
provided along with a description of 
his alleged stressful events in service 
including,

a.	that a firefight broke out at his 
base 50 yards from his position;

b.	that he witnessed U.S. attack 
helicopters provide supporting 
fire to soldiers in a nearby city; 
and 

c.	that he provided security to an 
Army sergeant during which time he 
killed a young man who stole the 
sergeant's rifle. 

d.	Any pertinent records or reports 
should be provided.  If the JSRRC 
cannot provide this information, 
it must provide a written 
explanation as to why it is unable 
to comply with the remand 
directive.

4.	Then, the ROIC/AMC should review the 
record and prepare a list of all the 
Veteran's confirmed stressful events in 
service.

5.	In the event any of the Veteran's 
claimed stressors are confirmed, and if 
such can be arranged in view of his 
incarceration, the Veteran should then 
be afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
etiology of any psychiatric disorder 
found to be present.  The veteran is 
incarcerated, so cooperation with his 
facility of incarceration will be 
necessary.  

a.	The examiner should be provided a 
list of the Veteran's verified 
stressors.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed and 
all clinical findings reported in 
detail.  

b.	A diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting 
the diagnosis, and the examiner 
should state whether stress 
associated with the Veteran's 
altercation in October 1990 (when 
service treatment records reflect 
x-rays of both hands and a 
radiologist noted that the Veteran 
used his hands to pound someone's 
face that day) is sufficient, by 
itself, to have caused the 
Veteran's claimed post-traumatic 
stress disorder.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

c.	A rationale for all opinions 
expressed should be provided.  The 
claims folders, including a copy 
of this remand, should be made 
available to and reviewed by the 
examiner.

6.	If a VA examination is not possible, 
but an examination by a physician at 
the incarcerating facility is possible, 
the ROIC/AMC should make arrangements 
for such examination.

7.	Thereafter, the ROIC/AMC should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  Then, the 
ROIC/AMC should re-adjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the ROIC should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted and no further action is required of the 
Veteran until he is notified by the ROIC/AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




